DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5-7, 11-24, and 28-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
A statement of reasons for allowance was given in the Office Action mailed 22 October 2021. For convenience it will be repeated here.
The closest prior art of record, Westerman in view of Cieplinski and further in view of Dascola, as applied in the previous Office Action, does not teach or suggest every element of the claim in combination as follows.
Claim 1
Prior Art


at an electronic device with a display, a touch-sensitive surface, and one or more tactile output generators: 
Westerman paragraph 45
displaying, on the display, a user interface that includes a respective user interface element, wherein the respective user interface element is associated with a respective operation; 
Westerman paragraph 249
detecting, on the touch-sensitive surface, a user input directed to the respective user interface element, including detecting a contact at a location that corresponds to the respective user interface element and detecting a first portion of the user input followed by a second portion of the user input; 
Westerman paragraph 253
in response to detecting the user input: 

displaying a transformation of the respective user interface element, wherein a degree of the transformation is determined based on a characteristic of the contact; and 
Westerman paragraph 138
in accordance with a determination that the first portion of the user input satisfies feed-forward criteria, wherein the feed-forward criteria include a 


Westerman Fig. 9: this is feedback 152 or 154
in accordance with a determination that the user input meets cancellation criteria after meeting the feed-forward criteria and before meeting activation criteria, wherein the activation criteria include a requirement that the contact be lifted off the touch-sensitive surface,  and the cancellation criteria include a requirement that the contact move more than a threshold distance from the respective user interface element: 
Dascola paragraph 495
reversing the transformation of the respective user interface element in response to the user input meeting the cancellation criteria after meeting the feed-forward criteria and before meeting the activation criteria; 
Dascola paragraph 495
forgoing performing the respective operation; and 
Dascola teaches forgoing performing the operation, but is stilent second tactile output. 


in accordance with a determination that the first portion of the user input satisfies
feed-forward criteria and that the second portion of the user input satisfies the activation criteria, in response to the second portion of the user input:


generating second feedback, including generating the second tactile output; and

Westerman Fig. 9: feedback 156 or 158
performing, at the electronic device, the respective operation associated with the respective user interface element, including activating a function associated with the respective user interface element, wherein the respective operation is distinct from generating the first feedback and generating the second feedback, and the function remains activated after the contact is lifted off the touch-sensitive surface; and


in accordance with a determination that the characteristic of the contact does not
satisfy the feed-forward criteria during the user input:


forgoing generating the first tactile output and the second tactile output; and

as shown in Westerman Fig. 9 if the first intensity is not reached there is no feedback
forgoing performing the respective operation associated with the respective user interface element.

as just discussed


Therefore the combination of references is very close to the claimed invention, but does not disclose all of it in combination.
Regarding claims 2-3, 5-7, 11-22, and 28:
They are dependent on claim 1.
Regarding claims 23, 24, and 29-54:
Claim 23 contains language similar to claim 1; claim 24 contains language similar to claim 1; claims 29-41 and 42-54 are dependent on claims 23 or 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694